Citation Nr: 1035362	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-35 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure.

2.  Entitlement to an increased evaluation for posttraumatic 
stress disorder, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to April 
1969, and was awarded the Purple Heart Medal, the Republic of 
Vietnam Meritorious Unit Citation (Gallantry Cross Medal Color 
with Palm), the Vietnam Service Medal, and the Vietnam Campaign 
Medal, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Oakland, California 
(RO).

A total disability rating for compensation on the basis of 
individual unemployability (TDIU) was granted by an October 2007 
rating decision.  In November 2007, the Veteran perfected his 
appeal with respect to an increased evaluation for PTSD.  
However, in June 2008, the Veteran responded to an RO notice 
letter, recognizing that TDIU had been awarded, and indicating 
that he was confused why his claim for an increased evaluation 
was being continued.  In December 2008, the RO sent the Veteran a 
letter, asking him to clarify whether he wished to withdraw his 
claim for an increased evaluation for PTSD.  No response was 
received.  Therefore, the Board finds that the criteria for 
withdrawal of the Veteran's claim for an increased evaluation are 
not met.  38 C.F.R. §§ 20.202, 20.204 (2009).  Therefore, 
adjudication of this issue may proceed.


FINDINGS OF FACT

1.  The Veteran's service personnel records reflect that he had 
service in the Republic of Vietnam.

2.  The Veteran's service treatment records reflect no evidence 
of skin abnormalities in service, or a diagnosed skin disorder on 
service separation in April 1969.

3.  Dermatitis is currently diagnosed.

4.  The probative and persuasive evidence of record does not 
relate the Veteran's skin disorder to his military service, to 
include presumed exposure to herbicides.

5.  The Veteran's posttraumatic stress disorder (PTSD) is 
manifested by anger, irritability, nightmares, flashbacks, memory 
and concentration impairment, insomnia, and a Global Assessment 
of Functioning (GAF) score of 43.


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in, or aggravated by, active 
military service, and may not be presumed to have been so 
incurred, to include as a result of exposure to herbicides during 
service.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  The criteria for an increased evaluation for PTSD have not 
been met.  38 C.F.R. § 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After review of the claims file, the Board finds that VA has met 
all statutory and regulatory notice and duty to assist provisions 
in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  A February 2007 letter satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Moreover, the Veteran was notified of regulations 
pertinent to the establishment of an effective date and of the 
disability rating in that February 2007 letter.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment 
records have been obtained; the Veteran has not identified any 
private treatment records pertinent to his appeal.  38 U.S.C.A. 
§ 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and 
the record does not contain evidence, that he is in receipt of 
disability benefits from the Social Security Administration 
(SSA); therefore, the RO's failure to request and obtain any 
relevant SSA records was not in error.  38 C.F.R. § 3.159 (c) 
(2).  A VA PTSD examination was conducted in February 2007; the 
Veteran has not argued, and the record does not reflect, that 
this examination was inadequate for rating purposes.  38 C.F.R. 
§ 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Although a VA examination was not conducted with respect to the 
issue of entitlement to service connection for a skin disorder, 
one was not required in this case, as no medical questions of 
fact existed after review of the evidence already of record, and 
the record is sufficient to make a decision on that claim.  See 
38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 

All the evidence in the Veteran's claims file has been thoroughly 
reviewed.  Although an obligation to provide sufficient reasons 
and bases in support of an appellate decision exists, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record 
must be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the most 
salient and relevant evidence, and on what the evidence shows or 
fails to show with respect to the appeal.  The Veteran must not 
assume that pieces of evidence, not explicitly discussed herein, 
have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (noting that the law requires only that reasons for 
rejecting evidence favorable to the claimant be addressed).  

Service Connection Claim

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Establishing service connection generally 
requires medical or, in certain circumstances, lay evidence of 
(1) a current disability; (2) an in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Additionally, governing law provides that a veteran who, during 
active military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f).  Service in the Republic of Vietnam includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the Republic 
of Vietnam.  38 C.F.R. § 3.307(a) (6) (iii).  VA regulations also 
provide that, if a veteran were exposed to an herbicide agent 
during active service, presumptive service connection may be 
warranted for certain diseases, to include AL amyloidosis, 
chloracne, diabetes mellitus, type II; Hodgkin's disease; 
multiple myeloma; non- Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea); and soft- tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. §§ 
3.307, 3.309; see also 78 Fed. Reg. 21258 (May 7, 2009).  

The record reflects that the Veteran served as a machine gunner 
and received, among other decorations, Purple Heart Medal and the 
Republic of Vietnam Meritorious Unit Citation (Gallantry Cross 
Medal Color with Palm) for his service in Vietnam.  Therefore, 
exposure to herbicides is conceded.  38 C.F.R. § 3.307(a) (6) 
(iii).

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).  The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).

The Veteran has asserted, to include in his November 2007 
substantive appeal, that he has had a groin-area rash ever since 
he returned from Vietnam in 1969, which has continued to manifest 
through the present time.  His wife's February 2007 lay statement 
also indicated that she knew the Veteran since before he entered 
the military, and that at the time he was separated from service, 
he had a marked skin rash on his buttocks that he continues to 
have today.  

As noted above, the Veteran is presumed to have been exposed to 
herbicides in service.  However, review of the record reveals 
that the only skin disorder with which the Veteran has been 
diagnosed is dermatitis, which is not among those disorders for 
which service connection can be granted on a presumptive basis 
due to herbicide exposure.  See 38 C.F.R. § 3.309 (f).  
Accordingly, service connection for a skin disorder on a 
presumptive basis is not warranted.

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans'' Dioxin 
and Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1040 (Fed. Cir. 
1994).   The United States Court of Appeals for Veterans Claims 
has specifically held that the provisions of Combee are 
applicable in cases involving herbicide exposure. McCartt v. 
West, 12 Vet. App. 164, 167 (1999).

However, the probative and persuasive medical evidence of record 
does not show that the Veteran's currently diagnosed skin 
disorder is directly related to military service, to include as 
due to herbicide exposure.  The Veteran's service treatment 
records show no evidence of skin abnormalities or a diagnosed 
skin disorder, to include on the April 1969 service separation 
examination.  Subsequent to service, the October 1978 VA skin 
examination report reflected a normal physical examination of the 
skin, and at the July 2006 VA Agent Orange Program examination, 
the Veteran specifically denied having any herbicide-specific 
concerns.  More than 35 years after the Veteran's service 
separation, July 2006 and October 2006 VA outpatient treatment 
records show a history of tinea curis, and April 2007 and May 
2007 VA outpatient treatment records reflect treatment with 
hydrocortisone for dermatitis in the groin and gluteal area.  

As part of the current VA disability compensation claim, in 
recent statements and sworn testimony, the Veteran and his wife 
have asserted that his symptoms of his skin disorder have been 
continuous since service.  He asserts that experienced a groin-
area rash in service, and continued to experience such a rash 
after he was discharged from the service.   After a review of all 
the lay and medical evidence, the Board finds that the weight of 
the evidence demonstrates that the Veteran did not experience 
continuous symptoms of a skin disorder after service separation.  
Further, the Board concludes that his assertion of continued 
symptomatology since active service, while competent, is not 
credible.  
Lay statements can be competent evidence of continuity of 
symptomatology, especially with respect to skin and other 
disorders readily identifiable by laypersons.  See Barr v. 
Nicholson, 21 Vet. App. 303, 305 (2007).  However, the statements 
of the Veteran and his wife, in this case, are of limited 
probative value, as they are contradicted by the objective 
evidence of record.  the April 1969 service separation 
examination report, October 1978 VA skin examination report, and 
July 2006 Agent Orange Program examination report do not reflect 
complaints of, or diagnoses of, a skin disorder.  This is 
especially probative when the Veteran was being examined 
specifically with respect to his herbicide exposure in July 2006, 
and yet denied having any specific problems, herbicide-related or 
otherwise.  On this basis, the Board finds that the probative and 
persuasive evidence of record does not reflect continuity of 
symptomatology of the Veteran's currently diagnosed skin 
disorder.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  
Moreover, none of the physicians who have treated or examined the 
Veteran with respect to his dermatitis have related it to his 
military service, to include herbicide exposure.  Accordingly, 
service connection for a skin disorder, on a direct or 
presumptive basis, is not warranted.

Because the Veteran's diagnosed skin disorder is not among those 
subject to presumptive service connection, and the probative and 
persuasive evidence of record does not relate his currently 
diagnosed skin disorder on a direct basis to his military 
service, the preponderance of the evidence is against his claim 
for service connection.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Increased Evaluation Claim

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities (Schedule), which is based on 
the average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2009).  Pertinent regulations do not require that 
all cases show all findings specified by the Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21 (2009); see also Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

The primary concern in a claim for an increased evaluation for 
service-connected disability is the present level of disability.  
Although the overall history of the disability is to be 
considered, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when an appeal is based on the 
assignment of an initial rating for a disability, following an 
initial award of service connection for this disability, the rule 
articulated in Francisco does not apply.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Instead, the evaluation must be based on 
the overall recorded history of a disability, giving equal weight 
to past and present medical reports.  Id.  In all claims for 
increase, VA has a duty to consider the possibility of assigning 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's PTSD is currently evaluated as 70 percent disabling 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).  Diagnostic Code 9411 is subsumed into the General Rating 
Formula for Mental Disorders (General Rating Formula).  Under the 
General Rating Formula, the currently assigned 70 percent 
evaluation is warranted where the disorder is manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking 
or mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control, such as unprovoked irritability with periods of 
violence; spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances, 
including work or a work-like setting; and an inability to 
establish and maintain effective relationships.  See 38 C.F.R. § 
4.130, Diagnostic Code 9411, General Rating Formula.  Id.

The maximum 100 percent evaluation is warranted when the disorder 
is manifested by total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

Based on the evidence of record, the Veteran's service-connected 
PTSD does not warrant an evaluation greater than 70 percent 
disabling at any time during the appeal period.  See Hart, 21 
Vet. App. at 509.  The Veteran's PTSD symptomatology, while 
clearly severe, does not result in total social and occupational 
impairment, such that the maximum evaluation is warranted.

Initially, the record does not reflect that the Veteran 
experiences delusions or hallucinations, displays grossly 
inappropriate behavior, or is disoriented to time or place.  The 
February 2007 VA examiner found that the Veteran's PTSD symptoms 
had impaired his thought process and ability to communicate 
effectively, but at the same time noted on mental status 
examination that he had clear thinking, normal speech, clear and 
logical thought content, and normal attention and concentration 
abilities.  Moreover, the remaining evidence of record finds that 
the Veteran's thought process was normal, and he was able to 
easily communicate each time he was evaluated.  At the February 
2007 VA examination, it was noted that the Veteran did not have 
trouble completing his activities of daily living; the evidence 
of record, to include that examination, consistently found 
adequate hygiene and a well-groomed state.  The examiner provided 
a GAF score of 43 which indicates that the examinee has serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable to 
keep a job).

VA outpatient treatment records note a history of suicidal 
ideations, but no evidence of them during the appeal period; he 
specifically denied having them at July 2007, and September 2007 
VA outpatient treatment visits.  Moreover, he repeatedly 
indicated that although his anger occasionally led him to 
thoughts of hurting others, he had the necessary impulse control 
to stop himself when those thoughts occurred.  

The Veteran reported problems with concentration, memory, anger, 
and irritation at the February 2007 VA examination.  While the VA 
examiner noted that the Veteran's PTSD symptoms interfered with 
his ability to focus and concentrate, he also noted on mental 
status examination that the Veteran's recent and remote memory, 
attention, and concentration abilities were intact.  Review of 
the record also does not suggest that during the appeal period, 
the Veteran's memory impairment was so severe as to result in the 
Veteran forgetting his own name, the names of his family members, 
or his past occupation.  The record, to include July 2007 and 
September 2007 VA outpatient treatment records, shows that he was 
able to give a clear history of his past employment, to recall 
recent outings with his grandson, and to remember long-term dates 
such as his daughter's birthday and the date of her recent death 
from renal disease. 

Most critically, total social and occupational impairment is not 
shown.  The Veteran has reported, and the February 2007 VA 
examiner noted, that the Veteran has had difficulties with his 
wife.  The Board does not dispute this.  However, they have been 
married for 39 years, during which time they dealt with difficult 
circumstances to include the death of their daughter in 2005.  
Moreover, the Veteran reported a continued relationship with his 
son, and to have embraced caring for his grandson along with his 
wife and son-in-law, all of whom live in the Veteran's home.  He 
indicated that his grandson was the main joy in his life and that 
he enjoyed their trips together, to include a recent trip to a 
barbeque event.  Similarly, the February 2007 VA examiner, while 
noting that the Veteran's PTSD symptoms affected his ability to 
function at work, noted the Veteran's report that he had worked 
for a pest control company for 18 years prior to retiring in 2002 
to take care of his wheelchair-bound wife.  At that time, the 
Veteran repeatedly stated that he had an okay relationship with 
his bosses and supervisors, denied any specific conflicts, and 
did not miss work due to his PTSD symptoms.  Ultimately, while 
significant social and occupational impairment is evident, it 
appears that the Veteran is still able to maintain social 
relationships.  Similarly, while there is major interference with 
his ability to work due to PTSD, it is not totally prohibitive.

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the rating schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual Veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  

However, in exceptional cases where the rating is inadequate, it 
may be appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for the service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the Veteran's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Thun, 22 Vet. App. at 115. 
If the criteria under the rating schedule reasonably describe the 
Veteran's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is adequate, and 
no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 
(1996) (when service-connected disability affects employment "in 
ways not contemplated by the rating schedule[,]" § 3.321(b) (1) 
is applicable).

However, the Board finds that the Veteran's disability picture is 
not so unusual or exceptional in nature as to render the 
disability rating inadequate.  The Veteran's PTSD is evaluated 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of 
which is found by the Board to specifically contemplate the level 
of his disability and symptomatology.  Manifestations of the 
Veteran's service-connected PTSD include anger, irritability, 
nightmares, flashbacks, memory and concentration impairment, and 
insomnia.  When comparing this disability picture with the 
symptoms contemplated by the rating schedule, the Board finds 
that the Veteran's symptoms are more than adequately contemplated 
by the available schedular ratings.  Evaluations in excess of 
those currently assigned may, in the appropriate cases, be 
assigned for certain manifestations of the disorder for which the 
Veteran is seeking an increased evaluation.  However, the medical 
evidence of record does not support such higher evaluations on 
this basis. The different disability evaluations for PTSD, as for 
most psychiatric disorders, are predicated on social and 
occupational impairment.  Thus, because the probative and 
persuasive evidence of record does not reflect that the Veteran's 
PTSD, alone, shows such an exceptional or unusual disability 
picture that goes beyond the limits of the schedular criteria, 
those criteria are sufficient with which to rate the severity of 
his PTSD.

Therefore, the currently assigned schedular evaluations are 
adequate, and the Board finds that the Veteran's disability 
picture cannot be characterized as an exceptional case with 
respect to any of the issues on appeal, so as to render the 
schedular evaluations inadequate.  The threshold determination 
for a referral for extraschedular consideration has not been met, 
and consequently, the Board concludes that the Veteran is not 
entitled to referral for an extraschedular rating.  See VAOGCPREC 
06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. §4.130; 
Thun, 22 Vet. App. at 115.

Because the evidence of record does not reflect that the 
Veteran's PTSD results in occupational and social impairment 
warranting the maximum schedular evaluation at any time during 
the appeal period, the preponderance of the evidence is against 
his claim for an increased evaluation.  Hart, 21 Vet. App. at 
509.  As such, the benefit of the doubt doctrine is inapplicable, 
and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 
1 Vet. App. at 54-56.


ORDER

Service connection for a skin disorder is denied.

An evaluation in excess of 70 percent for PTSD is denied.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


